In this proceeding, the natural parents petitioned to relinquish their parental rights and obligations to their five-months old daughter and allow for the child’s adoption by her maternal grandparents. An evidentiary hearing was conducted on September 10, 1993.
The interested parties, child, parents and grandparents, live in the same household. The parents were married shortly after their daughter’s birth. Both are in their twenties, are educated, and recently acquired employment. Their prospects for the future are bright.
The grandfather is 63 years old and retired. The grandmother is 65 years of age and also retired. They enjoy a substantial retirement income from pensions, Social Security benefits, and contributions from sons overseas.
*12The interested parties are also promoting a loving, caring relationship between granddaughter and grandparents. Eventually, however, complete and intimate familial contacts between the child and her parents will be essential. Legal disruption of the child’s parental relations is not in her present, long-term best interests.
This petition should be and is properly denied.
It is so ordered.